30 So. 3d 588 (2010)
S.T., Appellant,
v.
DEPARTMENT OF EDUCATION, DIVISION OF VOCATIONAL REHABILITATION, Appellee.
No. 1D09-3767.
District Court of Appeal of Florida, First District.
February 24, 2010.
Rehearing Denied March 31, 2010.
S.T., pro se, Appellant.
Bonnie Wilmot, Assistant General Counsel, Florida Department of Education, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals the final order of the Department of Education closing her vocational rehabilitation case file. Upon consideration of Appellant's response to the court's order to show cause, we dismiss this appeal for lack of jurisdiction because the record reflects that the notice of appeal was filed with the agency clerk on May 13, 2009, which is more than 30 days after the final order was rendered by the agency on April 9, 2009. Appellant's failure to file the notice of appeal within the requisite 30-day period is "an irremediable jurisdictional defect." First Nat'l Bank in Ft. Myers v. Fla. Unemployment Appeals Comm'n, 461 So. 2d 208 (Fla. 1st DCA 1984); see also Crapp v. Criminal Justice Standards & Training Comm'n, 753 So. 2d 787 (Fla. 3d DCA 2000) (dismissing appeal that was filed two days late because "[a]n appellate court cannot exercise jurisdiction where notice of appeal has not been timely filed").
DISMISSED.
LEWIS, THOMAS and WETHERELL, JJ., concur.